 



Execution Copy

AMENDMENT NO. 4, WAIVER AND CONSENT TO CREDIT AGREEMENT

     THIS AMENDMENT NO. 4, WAIVER AND CONSENT dated as of November 10,2004 (this
“Amendment No. 4”), among HLI OPERATING COMPANY, INC., a Delaware corporation
(the “Borrower”), HAYES LEMMERZ INTERNATIONAL, INC., a Delaware corporation (the
“Holdings”), and CITICORP NORTH AMERICA, INC. (“CNAI”), as Administrative Agent
(as defined below) on behalf of each Lender executing a Lender Consent (as
defined below) amends certain provisions of the Credit Agreement, dated as of
June 3, 2003 (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower,
Holdings, the Lenders and Issuers (in each case as defined therein) party
thereto, CNAI, as administrative agent for the Lenders and the Issuers (in such
capacity, and as agent for the Secured Parties under the other Loan Documents,
the “Administrative Agent”), LEHMAN COMMERCIAL PAPER INC., as Syndication Agent
for the Lenders and the Issuers, and GENERAL ELECTRIC CAPITAL CORPORATION, as
Documentation Agent for the lenders and issuers, CITIGROUP GLOBAL MARKETS INC.
and LEHMAN BROTHERS INC., as Joint Book-Running Lead Managers and Joint Lead
Arrangers.

WITNESSETH:

     WHEREAS, the Borrower has requested that the Lenders agree to amend certain
provisions of the Credit Agreement;

     WHEREAS, the Borrower and the Administrative Agent wish to enter into this
Amendment for the purpose of giving effect to such modifications in each case as
more particularly set forth herein;

     WHEREAS, pursuant to Section 11.1 (a) of the Credit Agreement, the consent
of the Requisite Lenders is required to effect the amendments set forth herein;

     NOW, THEREFORE, in consideration of the above premises, the Borrower and
the Administrative Agent, at the direction of the Lenders constituting the
Requisite Lenders, agree as follows:

ARTICLE I
DEFINITIONS

     Unless otherwise defined herein, capitalized terms used herein shall have
the meanings ascribed to such terms in the Credit Agreement.

ARTICLE II
AMENDMENT TO ARTICLE II
(DEFINED TERMS)

     Section 2.1 New Definitions. The following defined terms shall be inserted
in the correct alphabetical order in Section 1.1 (Defined Terms):

       “Amendment No. 4” means Amendment No. 4 to the Agreement dated as of
November 10, 2004 among the Borrower, Holdings and the Administrative Agent on
behalf of the Lenders.

       “Amendment No. 4 Effective Date” means November 10, 2004.

 



--------------------------------------------------------------------------------



 



       “Receivables Assets” means all of the following property and following
interests in property, including any undivided interest in any pool of any such
property or interests, whether now existing or existing in the future or
hereafter arising or acquired: (i) accounts, (ii) accounts receivable, general
intangibles, instruments, contract rights, documents and chattel paper, in each
case, solely to the extent created by or arising from sales of goods, leases of
goods, or the rendition of services, no matter how evidenced, whether or not
earned by performance, and including all rights to payment thereunder, (iii) all
unpaid seller’s or lessor’s rights (including, without limitation, rescission,
replevin, reclamation and stoppage in transit) relating to any of the foregoing
or arising therefrom, (iv) all rights to any goods or merchandise represented by
any of the foregoing (including, without limitation, returned or repossessed
goods), (v) all reserves and credit balances with respect to any such accounts
receivable or account debtors, (vi) all letters of credit, security or Guaranty
Obligations with respect to any of the foregoing, (vii) all insurance policies
proceeds, premium refunds or reports relating to any of the foregoing,
(viii) all collection or deposit accounts relating to any of the foregoing,
(ix) all books and records relating to any of the foregoing, (x) all
instruments, contract rights, chattel paper, documents and general intangibles
relating to any of the foregoing, (xi) rights against a seller or other
transferor in respect of the repurchase of accounts receivable arising as a
result of a breach of a representation or warranty; and (xii) all proceeds of
any of the foregoing.

       “Securitization Program” means, with respect to any Person, an agreement
or other arrangement or program providing for the sale, transfer or conveyance
to a Securitization SPV of Receivables Assets in exchange for the advance of
funds to such Person and/or one or more of its Subsidiaries pursuant to
documentation (including customary performance guaranties) reasonably acceptable
to the Administrative Agent (including, without limitation, an intercreditor
agreement).

       “Securitization SPV” means a trust, bankruptcy remote entity or other
special purpose entity which is a Subsidiary (or, if not a Subsidiary, the
common equity of which is wholly owned, directly or indirectly, by the Borrower)
and which is formed for the purpose of, and engages in no material business
other than, acting as an issuer or a depositor under a Securitization Program or
as an intermediate transferee and transferor under a Securitization Program
(and, in connection therewith, in either case, owning Receivables Assets and
pledging or transferring any interests therein).

     Section 2.2 The following defined terms listed in Section 1.1 (Defined
Terms) of the Credit Agreement are amended as follows:

     (a) Indebtedness. The definition of “Indebtedness” shall be amended by
(i) adding the phrase “(other than pursuant to a Securitization Program)” at the
end of each of clause (a) and clause (b) thereof, and (ii) replacing the word
“and” immediately before clause (j) with a comma, renaming clause (j) as clause
(k) and inserting a new clause (j) immediately after clause (i) thereof to read
in its entirety as follows:

       “(j) all aggregate principal amounts advanced to such Person by Persons
not affiliated with such Person and outstanding under any Securitization
Program; and”

     (b) Net Cash Proceeds. The definition of “Net Cash Proceeds” shall be
amended by (i) replacing in its entirety the phrase “Section 8.4(a), (b), (c),
(e), (f), (g) or (h) (Sale of Assets)” in the third line thereof with the
following phrase “Section 8.4(a), (b), (c), (e), (f), (g), (h) or (k) (Sale of

2



--------------------------------------------------------------------------------



 



Assets)” and (ii) inserting the following parenthetical immediately after the
words “Property Loss Event” in clause (b) thereof to read in its entirety as
follows:

       “(other than a Property Loss Event arising solely from any loss of or
damage to property owned by a Securitization SPV)”.

     (c) Subsidiary Guarantor. The definition of “Subsidiary Guarantor” shall be
amended by replacing in its entirety the phrase “and other than a “Non Emerging
Subsidiary” in the second line thereof with the following phrase to read in its
entirety as follows:

       “, any Subsidiary that is a Securitization SPV, and any Non Emerging
Subsidiary”

ARTICLE III
AMENDMENT TO ARTICLE VI
(REPORTING COVENANTS)

     Section 3.1 Business Plan. Clause (f) of Section 6.1 shall be amended by
inserting at the end thereof the following sentence:

       “Notwithstanding anything in this clause (f) to the contrary, solely with
respect to the forecasts covering the five Fiscal Year period beginning with the
Fiscal Year ending January 31, 2005, the Borrower shall not be required to
furnish forecasts prepared by management of the Borrower until January 15,
2005.”

ARTICLE IV
AMENDMENT TO ARTICLE VII
(AFFIRMATIVE COVENANTS)

     Section 4.1 Maintenance of Insurance. Section 7.5 (Maintenance of
Insurance) of the Credit Agreement is hereby amended by inserting the following
parenthetical immediately before the words “which is material”:

       “(other than insurance maintained by and for any Subsidiary that is a
Securitization SPV)”

     Section 4.2 Additional Collateral and Guaranties.

     (a) Section 7.1l(c) (Additional Collateral and Guaranties) of the Credit
Agreement is hereby amended by inserting the words “, any Subsidiary that is a
Securitization SPV” immediately after the words “U.S. LLC” in the second line
thereof.

3



--------------------------------------------------------------------------------



 



ARTICLE V
AMENDMENT TO ARTICLE VIII
(NEGATIVE COVENANTS)

     Section 5.1 Indebtedness.

     (a) Section 8.1 (Indebtedness) of the Credit Agreement shall be amended by
renaming clause (o) as clause (p) and inserting a new clause (o) immediately
after clause (n) thereof to read in its entirety as follows:

       “(o) Indebtedness (i) under any Securitization Program; provided, that
the aggregate outstanding principal amount of all such Indebtedness shall not
exceed $100,000,000 (regardless of the amount of accounts receivable securitized
or collateralized thereunder), (ii) arising from intercompany loans from the
Borrower or any of its Subsidiaries that sells Receivables Assets to a
Securitization SPV and (iii) consisting of renewals, extensions, refinancings,
replacements and refundings of Indebtedness permitted by this clause (o);
provided, however, that any such renewal, extension, refinancing, replacement or
refunding is on market terms and is in an aggregate outstanding principal amount
not to exceed the amount set forth in the preceding subclause (i) of this
Section 8.1(o).”

     Section 5.2 Liens, Etc.

     (a) Section 8.2 (Liens, Etc.) of the Credit Agreement shall be amended by
deleting the period at the end of clause (i) thereto and replacing it with the
word “; and” and inserting a new clause (j) immediately after clause (i) thereof
to read in it its entirety as follows:

       “(j) Liens arising pursuant to, or assignments in connection with, any
Securitization Program solely with respect to Receivables Assets securitized
thereunder;”

     Section 5.3 Investments.

     (a) Section 8.3 (Investments) of the Credit Agreement shall be amended by
renaming clause (n) as clause (o) and inserting a new clause (n) immediately
after clause (m) thereof to read in its entirety as follows:

       “(n) Investments by the Borrower and its Subsidiaries in a Securitization
SPV pursuant to a permitted Securitization Program consisting of Receivables
Assets, intercompany loans permitted under Section 8.1(o) and cash solely to the
extent such cash Investment is permitted by clause (o) below; and”

     Section 5.4 Sale of Assets.

     (a) Section 8.4 (Sale of Assets) of the Credit Agreement shall be amended
by deleting the word “; and” at the end of clause (i), renaming clause (j) as
clause (k) and inserting a new clause (j) immediately after clause (i) thereof
to read in its entirety as follows:

       “(j) sales, leases, subleases or the transfer of Receivables Assets (or
interests therein) pursuant to a Securitization Program to the extent permitted
by the terms of this Agreement; and”

4



--------------------------------------------------------------------------------



 



     Section 5.5 Prepayment and Cancellation of Indebtedness.

     (a) Section 8.6 (Prepayment and Cancellation of Indebtedness) of the Credit
Agreement shall be amended by (i) deleting the parenthetical “(a)” immediately
before the word “prepay” in the second line thereof, (ii) deleting the word
“and,” immediately before clause (ix) of Section 8.6(b) and (iii) inserting the
following new clause (x) and clause (xi) immediately after clause (ix) in
Section 8.6(b) to read in its entirety as follows:

       “(x) solely from proceeds of Receivables Assets, prepay any Indebtedness
incurred pursuant to a Securitization Program in the ordinary course or upon the
acceleration of such Indebtedness; and

       (xi) solely in connection with a permitted renewal, extension,
refinancing, replacement or refunding permitted by Section 8.1(o), otherwise
prepay any Indebtedness incurred pursuant to a Securitization Program with the
proceeds from such renewal, extension, refinancing, replacement or refunding.”

     (b) Section 8.6 (Prepayment and Cancellation of Indebtedness) of the Credit
Agreement shall be amended by inserting a new Section 8.6(c) immediately after
Section 8.6(b) thereof to read in its entirety as follows:

       “(c) Notwithstanding anything in this Section 8.6 to the contrary, any
Securitization Program may be terminated or reduced in accordance with its terms
by Holdings, the Borrower or any of their respective Subsidiaries.”

     Section 5.6 Transactions with Affiliates.

     (a) Section 8.9 (Transactions with Affiliates) of the Credit Agreement
shall be amended by inserting the following proviso at the end thereof
immediately after the words “with current compensation levels” to read in its
entirety as follows:

       “; provided, however, that the foregoing shall not prohibit transactions
with any Securitization SPV in connection with a Securitization Program, to the
extent not prohibited by the terms of this Agreement”

     Section 5.7 Limitation on Restrictions on Subsidiary Distributions; No New
Negative Pledge.

     (a) Section 8.10 (Limitation on Restrictions on Subsidiary Distributions;
No New Negative Pledge) of the Credit Agreement shall be amended by inserting
the phrase “, any agreements entered into in connection with a permitted
Securitization Program,” immediately after the words “Loan Documents” in the
first line thereof.

5



--------------------------------------------------------------------------------



 



ARTICLE VI
AMENDMENT TO SECTION 9.1
(EVENTS OF DEFAULT)

     Section 6.1 Events of Default.

       (a) Section 9.1 (Events of Default) of the Credit Agreement shall be
amended by adding the word “or” at the end of clause (m) thereof and inserting
the following new clause (n) immediately after clause (m) to read in its
entirety as follows:

       ”(n) an event of termination or event of default in connection with any
Securitization Program including, without limitation, under any of the related
documentation entered into in connection therewith shall have occurred and be
continuing without waiver or cure thereof.”

ARTICLE VII
WAIVER TO SECTION 5.3
(MINIMUM FIXED CHARGE COVERAGE RATIO)

     Section 7.1 The provisions of Section 5.3 (Minimum Fixed Charge Coverage
Ratio) shall have no force and effect solely to the extent that Borrower fails
to maintain the minimum Fixed Charge Coverage Ratio required pursuant to such
Section 5.3 as of the last day of each of the following Fiscal Quarters:
(i) Fiscal Quarter ending January 31, 2005, (ii) Fiscal Quarter ending April 30,
2005, (iii) Fiscal Quarter ending July 31, 2005, (iv) Fiscal Quarter ending
October 31, 2005 and (v) Fiscal Quarter ending January 31, 2006.

ARTICLE VIII
CONSENT TO RELEASE OF LIENS

     Section 8.1 Consent, (a) In accordance with Section 10.8(b)(iii) of the
Credit Agreement, as of the Amendment Effective Date (as defined herein), the
Lenders party hereto hereby consent to the release of any Lien held by the
Administrative Agent for the benefit of the Lenders and the Issuers solely
against the Receivables Assets (as defined in Section 2.1 of this Amendment
No. 4 above) in connection with a Securitization Program (as defined in
Section 2.1 of this Amendment No. 4 above).

     (b) With respect to any Securitization Program permitted by the terms of
the Credit Agreement (as amended hereby), the Lenders party hereto hereby
consent to and direct the Administrative Agent to execute and deliver an
intercreditor agreement, in form and substance satisfactory to the
Administrative Agent, among the Administrative Agent, the Borrower, the relevant
Securitization SPV, and the agent under the related Securitization Program and
any other parties party thereto.

6



--------------------------------------------------------------------------------



 



ARTICLE IX
CONDITIONS PRECEDENT TO THE EFFECTIVENESS
OF THIS AMENDMENT NO. 4.

     Section 9.1 Effectiveness. This Amendment No. 4 shall become effective, on
the date each of the following conditions precedent is satisfied or duly waived
by the Requisite Lenders (the “Amendment Effective Date”):

     (a) Documentation. The Administrative Agent shall have received on or prior
to the Amendment Effective Date each of the following, each dated the Amendment
Effective Date unless otherwise indicated or agreed to by the Administrative
Agent, in form and substance satisfactory to the Administrative Agent:

       (i) this Amendment No. 4 executed by the Borrower and Holdings;

       (ii) the Consent and Agreement in the form attached hereto as Exhibit A,
executed by each of the Guarantors;

       (iii) Acknowledgment and Consents, in the form set forth hereto as
Exhibit B (each, a “Lender Consent”), executed by the Lenders constituting the
Requisite Lenders; and

       (iv) such additional documentation as the Administrative Agent may
reasonably require.

     (b) Fees and Expenses. The Borrower shall have paid:

       (i) to the Administrative Agent for the account of each Lender that has
executed a Lender Consent and delivered evidence thereof satisfactory to the
Administrative Agent at or before 5:00 p.m. New York City time on November 9,
2004, an amendment fee equal to 0.10% of the aggregate amount of the outstanding
Term Loans and Revolving Credit Commitments of each such Lender as of such date;
and

       (ii) unless otherwise agreed by the Administrative Agent, all outstanding
fees, costs and expenses owing to the Administrative Agent, including the
reasonable fees, expenses and disbursements of all legal counsel for the
Administrative Agent.

ARTICLE X
MISCELLANEOUS

     Section 10.1 Subsidiary Guarantors. The Borrower hereby represents and
warrants to the Administrative Agent and the Lenders that as of the date hereof
the Consent and Agreement in the form attached hereto as Exhibit A sets forth
the true and correct name of each Subsidiary Guarantor.

     Section 10.2 Reference to and Effect on the Loan Documents.

     (a) On and after the Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of like
import, and each reference in the other Loan Documents to the Credit Agreement,
shall mean and be a reference to the Credit Agreement as amended hereby, and
this Amendment No. 4 and the Credit Agreement shall be read together and
construed as a single instrument. The table of contents, signature pages and
list of Exhibits and Schedules of the Credit Agreement shall be modified as
necessary to reflect the changes made in this Amendment No. 4 as of the
Amendment Effective Date.

     (b) Except as specifically amended or waived above, all of the terms of the
Credit Agreement and all other Loan Documents shall remain unchanged and in full
force and effect and all obligations and liabilities of the Loan Parties
thereunder shall remain in full force and effect and each of which is hereby
reaffirmed.

7



--------------------------------------------------------------------------------



 



     (c) The execution, delivery and effectiveness of this Amendment No. 4 shall
not, except as expressly provided herein, operate as an amendment or waiver of
any right, power or remedy of any Lender, any Issuer, or the Administrative
Agent under the Credit Agreement or any Loan Document nor constitute an
amendment or waiver of any provision of the Credit Agreement or any Loan
Document.

     (d) This Amendment No. 4 is a Loan Document.

     Section 10.3 Costs and Expenses. The Borrower agrees to pay on demand in
accordance with the terms of Section 11.3 of the Credit Agreement all costs and
expenses of the Administrative Agent in connection with the preparation,
reproduction, execution and delivery of this Amendment No. 4, and all other Loan
Documents entered into in connection herewith, including the reasonable fees,
expenses and disbursements of Weil, Gotshal & Manges LLP and other counsel for
the Administrative Agent with respect thereto.

     Section 10.4 Titles. The Section titles contained in this Amendment No. 4
are and shall be without substantive meaning or content of any kind whatsoever
and are not a part of the agreement between the parties hereto.

     Section 10.5 Execution in Counterparts. This Amendment No. 4 may be
executed and delivered in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed an original and all of which taken together shall constitute one
and the same original agreement.

     Section 10.6 Notices. All communications and notices to the Administrative
Agent hereunder shall be given as provided in the Credit Agreement.

     Section 10.7 Severability. If any term or provision set forth in this
Amendment No. 4 shall be invalid or unenforceable, the remainder of this
Amendment No. 4, or the application of such terms or provisions to persons or
circumstances, other than those to which it is held unenforceable, shall not in
any way be affected or impaired thereby.

     Section 10.8 Successors. The terms of this Amendment No. 4 shall be binding
upon, and shall inure to the benefit of, the parties hereto and their respective
successors or assigns.

     Section 10.9 Governing Law. This Amendment No. 4 shall be interpreted, and
the rights and liabilities of the parties determined, in accordance with the
internal law of the State of New York.

[SIGNATURE PAGES FOLLOW]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment No. 4 has been duly executed on the date
set forth above,

     

  HLI OPERATING COMPANY INC.,

  as Borrower


   

  By: /s/ GARY J. FINDLING

     Name: Gary J. Findling

     Title: Treasurer


   

  HAYES LEMMERZ INTERNATIONAL, INC.,

  as Holdings


   

  By: /s/ GARY J. FINDLING

     Name: Gary J. Findling

     Title: Treasurer


   

  CITICORP NORTH AMERICA INC.,

  as Administrative Agent


   

  By: /s/ KEITH R. GERDING

     Name: Keith R. Gerding

     Title: Vice President

SIGNATURE PAGE TO AMENDMENT NO. 4

 



--------------------------------------------------------------------------------



 



EXHIBIT A

CONSENT, AGREEMENT AND AFFIRMATION OF GUARANTY.

Each of the undersigned Guarantors hereby consents to the terms of the foregoing
Amendment No. 4 and agrees that the terms of this Amendment No. 4 shall not
affect in any way its obligations and liabilities under any Loan Document, all
of which obligations and liabilities shall remain in full force and effect and
each of which is hereby reaffirmed,

     

  HLI PARENT COMPANY, INC.

  HAYES LEMMERZ INTERNATIONAL — BOWLING GREEN, INC.

  HAYES LEMMERZ INTERNATIONAL — BRISTOL, INC.

  HAYES LEMMERZ INTERNATIONAL — CADILLAC, INC.

  HAYES LEMMERZ INTERNATIONAL — CALIFORNIA, INC.

  HAYES LEMMERZ INTERNATIONAL — COMMERCIAL HIGHWAY, INC.

  HAYES LEMMERZ INTERNATIONAL — EQUIPMENT & ENGINEERING, INC.

  HAYES LEMMERZ INTERNATIONAL — GEORGIA, INC.

  HAYES LEMMERZ INTERNATIONAL — HOMER, INC.

  HAYES LEMMERZ INTERNATIONAL — HOWELL, INC.

  HAYES LEMMERZ INTERNATIONAL — HUNTINGTON, INC.

  HAYES LEMMERZ INTERNATIONAL — KENTUCKY, INC.

  HAYES LEMMERZ INTERNATIONAL — LAREDO, INC.

  HAYES LEMMERZ INTERNATIONAL — MEXICO, INC.

  HAYES LEMMERZ INTERNATIONAL — MONTAGUE, INC.

  HAYES LEMMERZ INTERNATIONAL — PCA, INC.

  HAYES LEMMERZ INTERNATIONAL — PETERSBURG, INC.

  HAYES LEMMERZ INTERNATIONAL — SEDALIA, INC.

  HAYES LEMMERZ INTERNATIONAL — SOUTHFIELD, INC.

  HAYES LEMMERZ INTERNATIONAL — TECHNICAL CENTER, INC.

  HAYES LEMMERZ INTERNATIONAL — TEXAS, INC.

  HAYES LEMMERZ INTERNATIONAL — TRANSPORTATION, INC.

  HAYES LEMMERZ INTERNATIONAL — WABASH, INC.

  HLI BRAKES HOLDING COMPANY, INC.

  HLI COMMERCIAL HIGHWAY HOLDING COMPANY, INC.

  HLI POWER TRAIN HOLDING COMPANY, INC.

  HLI SUSPENSION HOLDING COMPANY, INC. (FORMERLY HAYES LEMMERZ INTERNATIONAL —
CM1, INC.)

  HLI REALTY, INC.

  HLI SERVICES HOLDING COMPANY, INC.

  HLI WHEELS HOLDING COMPANY, INC.

  HLI — SUMMERFIELD REALTY CORP.

  [HAYES LEMMERZ INTERNATIONAL IMPORT, INC.]

  [HLI NETHERLANDS HOLDINGS, INC.]


   


   

  By: /s/ GARY J. FINDLING

  Name: Gary J. Findling

  Title: Treasurer

GUARANTORS’ CONSENT TO AMENDMENT NO. 4

 



--------------------------------------------------------------------------------



 



EXHIBIT B

ACKNOWLEDGEMENT AND CONSENT



To:   Citicorp North America, Inc.
388 Greenwich Street
New York, New York 10013
Attention: Mr. Shapleigh Smith

Re: HLI Operating Company, Inc.

     Reference is made to the Credit Agreement, dated as of June 3, 2003 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among HLI Operating Company, Inc., a Delaware
corporation, as Borrower, Hayes Lemmerz International, Inc., a Delaware
corporation, as Holdings, the Lenders (as defined therein), the Issuers (as
defined therein), Citicorp North America, Inc., as administrative agent for the
Lenders and the Issuers (in such capacity, and as agent for the Secured Parties
under the other Loan Documents, the “Administrative Agent”), Lehman Commercial
Paper, Inc., as syndication agent for the Lenders and the Issuers, and General
Electric Capital Corporation as documentation agent for the Lenders and Issuers.
Capitalized terms used herein and not otherwise defined herein are used herein
as defined in the Credit Agreement.

     The Borrower has requested that the Lenders consent to an amendment, waiver
and consent to the Credit Agreement on the terms described in Amendment No. 4,
Waiver and Consent to the Credit Agreement (“Amendment No. 4”), the form of
which is attached hereto.

     Pursuant to Section 11.1(a) of the Credit Agreement, the undersigned Lender
hereby consents to the terms of Amendment No. 4 and authorizes the
Administrative Agent to execute and deliver Amendment No. 4 on its behalf.

     

  Very truly yours,


   

 

--------------------------------------------------------------------------------

 

  (NAME OF LENDER)

   

  By:

 

--------------------------------------------------------------------------------

 

  Name:

  Title:

Dated as of November   , 2004

ACKNOWLEDGEMENT AND CONSENT

 